Name: Council Decision (EU) 2018/760 of 14 May 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products
 Type: Decision
 Subject Matter: European construction;  tariff policy;  international trade;  trade;  agricultural activity;  international affairs;  Europe
 Date Published: 2018-05-25

 25.5.2018 EN Official Journal of the European Union L 129/1 COUNCIL DECISION (EU) 2018/760 of 14 May 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) Article 19 of the Agreement on the European Economic Area provides that the Contracting Parties undertake to continue their efforts with a view to achieving progressive liberalisation of agricultural trade. (2) In accordance with Council Decision (EU) 2017/2182 (2) the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (the Agreement) was signed on 4 December 2017, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval provided for in the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Consent of 17 April 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2017/2182 of 20 November 2017 on the signing, on behalf of the European Union, of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (OJ L 309, 24.11.2017, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.